DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to CO2 capture methods, classified in B01D53/62.
II. Claims 13-20, drawn to a CO2 capture apparatus, classified in B01D53/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. MPEP § 806.05(e).  Here, Group II’s apparatus can be used for materially different methods than Group I’s, such as capturing NOx or SOx.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out any supposed errors in the restriction requirement (“R/R”), the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
After a 6-3-22 phone conversation with agent Ryan Smith, a provisional election without traverse was made in a 6-7-22 voice message from agent Leah Raddatz to prosecute the invention of Group I (claims 1-12).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by Examiner per 37 CFR 1.142(b) as drawn to a non-elected invention.
Examiner has required restriction between apparatus claims and process claims. Where applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable apparatus claim for that process invention to be rejoined. In the event of rejoinder, the R/R between the apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected apparatus are found allowable, an otherwise proper restriction requirement between apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the apparatus claims. Failure to do so may result in no rejoinder. Note: the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the R/R is withdrawn by Examiner before the/any patent issues. See MPEP § 804.01.

Information Disclosure Statement
The 1-27-22 IDS fails to comply with 37 CFR 1.98(a)(2), which requires (in pertinent part) a legible copy of each non-patent literature item or the portion thereof which caused it to be listed.  Said IDS has been crossed out because portions of every (or almost every) page of each reference listed therein are obscured (e.g. by website popup overlays); the IDS has been placed in the file, but the references therein have not been considered.  Note that should applicant wish to correct this deficiency by re-filing these references in fully legible form in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."

Claim Objection
Claim 2 is objected to for the following informalities: in line 5 thereof, “ambient from” should be changed to “ambient air from” for consistency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet site contains terminal disclaimer forms which may be used; see www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (“eTD”) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, see www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claims 1, 5, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (1-19-22 claim set, as modified by the 3-22-22 and 4-20-22 Notices of Allowability thereof) of copending Appl’n No. 17/079,087 (reference application), as published in US 2021/0121818 on 4-29-21 (“’818”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences, as detailed below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet in fact been patented.
Regarding instant claim 1, ‘818’s claim 1 claims such a method, which, save for various features present in ‘818’s claim 1 but omitted from instant claim 1 (e.g., ‘818’s claim 1 releases the exhaust stream -denoted as “a first exhaust stream” in instant claim 1- from the high pressure vessel via an exhaust outlet), would otherwise explicitly, implicitly, and/or inherently anticipate instant claim 1.  Said additional features in ‘818’s claim 1 do not amount to a patentable difference, however, as the omission of an element or limitation with a corresponding loss of function has been held to be an obvious variation.  See In re Kuhle, 188 USPQ 7, 9 (CCPA 1975); Ex parte Wu, 10 USPQ 2031 (BPAI 1989); MPEP 2144.04 II. A.
Regarding instant claim 5, the only difference from ‘818’s claim 1 is that the latter does not specify that its ambient air is sourced/ingested from “an external environment”.  However, this is not considered to be a patentable difference: since ambient air is categorically only available from an internal environment or an external environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to source/ingest ambient air from either source thereof, such as an external environment as claimed.  MPEP 2143 I.(E) & 2144.07.
Regarding instant claim 12, ‘818’s claim 1 claims such a method, which, save for a difference in the intended use/result of the claimed methods (i.e. instant claim 12’s “A method for capturing carbon dioxide from ambient air comprising…” versus ‘818’s claim 1’s “A method comprising…”), would otherwise explicitly, implicitly, and/or inherently anticipate instant claim 12.  Instant claim 12’s recitation “for capturing carbon dioxide from ambient air” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”), and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  As such, no patentable difference exists between ‘818’s claim 1 and instant claim 12.
	
Allowable/Potentially Allowable Subject Matter
Claims 1-121 are novel and non-obvious over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  Regarding independent claims 1 and 12, the most pertinent prior art of record appears to be Lu et al., US 11,097,221 (issued 8/24/21; filed 10/4/19; US Prov’l Appln’s filed 10/5/18 & 2/4/19) (“Lu”).  Regarding claims 1 and 12, Lu teaches a method comprising the steps of i) pressurizing ambient air (which comprises CO2) in compressor 715, to form compressed air stream 102b upstream of a contactor 100 to “increase the reaction rate… [and to] produce more low grade heat either for the air capture system or for the power production cycle to increase the power efficiency[,]” (see Lu at, e.g., 13:10-26; Figs. 1 and 4), ii) contacting/mixing the (so-pressurized) air 102b with sprayed/aerosolized water (i.e. a working fluid as claimed) comprising KOH or NaOH to absorb CO2 thereinto and thus form a reaction mixture (see Lu at, e.g., 7:15-20, 35-39, and 54-58; Fig. 1), iii) (eventually, as stream 208) conveying the reaction mixture into a high-P (which is considered to be P > 1.013 bar) vessel 300 to generate a second mixture stream 310 comprising CO2 dispersed/dissolved within steam, which is released from vessel 300 via an exhaust outlet (see id. at, e.g., 8:11-67; Fig. 1), iv) extracting E from the second mixture by passing it through a turbine to expand (i.e. lower the P of) the second mixture (see id. at, e.g., 8:67-9:4), and v) collecting purified CO2 602 after desorbing it from the working fluid water 604.  See id. at, e.g., 9:7-21; Fig. 1.  Notwithstanding the fact that Lu’s ambient air 102a is compressed immediately upstream of Lu’s contactor 100, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct Lu’s air pressurization immediately downstream of its contactor (i.e. perform its step ii) before its step i)), as doing so would still reasonably be considered to achieve Lu’s pressurization objective of “increas[ing] the reaction rate… [and to] produce more low grade heat either for the air capture system or for the power production cycle to increase the power efficiency.”  See id. at, e.g., 13:21-26.  A reasonable expectation of success would be present because Lu’s reaction mixture of CO2-comprising air and sprayed/aerosolized aq. KOH or NaOH could indeed be pressurized since the reaction mixture is a mist/fog rather than a non-compressible bulk aq. liquid phase.  The obviousness of doing so is further supported by the fact that in general, the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes.  See Ex parte Rubin, 128 USPQ 440 (BPAI 1959); MPEP 2144.04 IV.C., citing, e.g., In re Burhans, 154 F.2d 690 (CCPA 1946) (stating that the selection of any order of performing prior art process steps is prima facie obvious in the absence of new or unexpected results).  No evidence of new/unexpected results or criticality of performing the claimed pressurization downstream of the contactor were found or indicated by applicant.  Additionally and/or alternatively, modifying Lu’s overall methodology by conducting its air pressurization immediately downstream of its contactor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since this would merely involve a prima facie obvious rearrangement/juxtaposition of Lu’s compressor 715 and its contactor 100.  See MPEP 2144.04 VI.C. (stating that rearranging prior art parts is prima facie obvious), citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Nevertheless, claims 1 and 12 are novel and non-obvious over Lu at least because the non-CO2 gases within the air are not released from Lu’s high-P vessel 300, but rather from the initial contacting vessel 100, indicating that the non-CO2 gases are not carried with/within the working fluid as the working fluid is moved from Lu’s contactor 100 to its high-P vessel 300.  Rearranging Lu’s methodology to vent its non-CO2 gases from its high-P vessel 300 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since doing so would require the prevention of re-mixing of the CO2-comprising working fluid water and the non-CO2 gases, which would frustrate Lu’s objective of CO2 separation and undo its initial decarbonation of its air in its contactor 100.  See Lu at, e.g., 1:15-20; MPEP 2145 X.D.3.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 9, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The provisional ODP rejections detailed above must be overcome for claims 1, 5, and 12 to be deemed fully allowable, and the objection to claim 2 must be overcome before said claim can be deemed fully allowable.